Citation Nr: 0728136	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder (claimed as anxiety/nervous condition).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to December 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Augusta, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2007, the veteran, sitting at the RO, testified 
during a hearing conducted via video-conference, with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  The transcript of this hearing is of record.

The Board notes that in a September 2006 letter the veteran 
indicated that he wished to establish a claim for pension due 
to loss of a commercial driver's license.  This issue has not 
yet been addressed and is referred to the RO for initial 
adjudication.

The issue of entitlement to service connection for a major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
residuals of a head injury are related to his period of 
active military service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed chronic respiratory disability, including 
COPD, that is related to his period of active military 
service, including asbestos exposure in active service.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103-A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  COPD was not incurred during active military service, 
including as due to asbestos exposure in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Regarding the veteran's claim for entitlement to service 
connection for COPD, alleged to be secondary to asbestos 
exposure in service, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the veteran in substantiating his claim.

Regarding the veteran's claim for entitlement to service 
connection for residuals of a head injury, in Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

In a May 2005 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to let VA know if 
there was any evidence or information that he thought would 
support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the May 2005 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or an effective date.  Since the claims 
are being denied, no rating is being given and no effective 
date is being set.  He is, therefore, not prejudiced by the 
lack of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent VA examinations in 
September 2005 and March and May 2006 for his claimed 
disability.  As well, he testified during a hearing before 
the undersigned in January 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

II. Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Service Connection for Residuals of a Head Injury.

Service medical records reflect that, in June 1964 the 
veteran bumped his head on low steel overhead.  He was 
unconscious for a minute according to witnesses.  The veteran 
stated that he continued to have headaches.  He was 
hospitalized and x-rays were reported as normal.  The 
diagnosis was post concussion syndrome.  He presented two 
days after his hospital release with complaints of headaches 
and dizziness.  The treating doctor noted no residual 
abnormalities secondary to the veteran's concussion.  There 
were no abnormal neurological findings.  The diagnosis was a 
post traumatic headache.  The veteran again presented with a 
headache in July 1964 and September 1964.  A September 1964 
treatment note indicates that the veteran's post concussion 
symptoms of headaches and vertigo gradually subsided.  When 
examined for separation in December 1967, the veteran's head 
and neurological system were normal.

Post service, in February 2005, the veteran presented to a 
private medical center after he fell out of the cab of his 
truck and struck the back of his head.  He denied any history 
of ongoing medical problems.  Results of a computed 
tomography (CT) scan of the head taken at the time were 
negative.  The diagnosis was a probable concussion.

In September 2005, the veteran underwent a VA examination.  
The veteran reported headaches which were dull and constant.  
He stated that the headaches worsened over the past 4 to 5 
years.  At times he felt lightheaded and dizzy.  The 
diagnosis was status post concussion in June 1964.  The 
examiner concluded that it was less likely than not that the 
veteran's current headaches were due to his in service head 
injury.

According to a March 2006 report, the recent VA examiner 
opined that it was less likely as not that the veteran's head 
injury sustained while in service caused or resulted in the 
veteran's current headaches.  This examiner said that it was 
unlikely that, after 42 years, that the head injury sustained 
would continue to produce the headaches as described by the 
veteran.  The examiner noted that results of the recent non-
contrast CT head scan performed in February 2005 following a 
head injury were negative.

In August 2006 the veteran presented to the Togus, Maine VAMC 
with complaints of double vision and pressure in his head.  

During his January 2007 hearing, the veteran stated that he 
would get headaches all the time.  Sometimes the headaches 
were so bad that he could not function.

The veteran has contended that service connection should be 
granted for residuals of a head injury.  Although the 
evidence shows that the veteran currently has complaints of 
headaches, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that, although he sustained a concussion in service in June 
1964, his head and neurological system were normal on 
separation from service and the first post service evidence 
of record of headaches and dizziness is from 2005, 38 years 
after the veteran's separation from service.  The VA examiner 
in September 2005 and March 2006 concluded that it was less 
likely than not that the veteran's current headaches were due 
to his in-service head injury.  In fact, in March 2006 the 
examiner noted that it was unlikely that after 42 years that 
the head injury sustained (in service) would continue to 
produce the headaches as described by the veteran.  
Additionally, the record demonstrates that the veteran 
suffered a probable concussion in February 2005. In short, no 
medical opinion or other medical evidence relating the 
veteran's headaches to service or any incident of service has 
been presented.

B. Service Connection for COPD, Including As Due to Asbestos 
Exposure

The veteran's service medical records are negative for any 
complaints or treatments related to respiratory problems.  

Official service documentation confirms that the veteran 
served aboard the USS NEOSHO (AO-143) for 3 years as a 
boatswain mate.  

A May 1994 private chest x-ray report reflects an impression 
of unchanged arteriosclerotic heart disease and COPD.

In September 2005 the veteran underwent a VA examination for 
his lung condition that was performed by a physician's 
assistant.  According to the examination report, the veteran 
said that he worked as a boiler technician and later as a 
hospital corpsman.  He stated that as a boiler technician in 
the service he repacked valves with strips of asbestos.  
There was also asbestos covering various pipes.  The veteran 
denied a history of tobacco use.  The examiner noted that the 
veteran had a diagnosis of COPD and a chest x-ray in December 
2001 showed parenchymal scarring bilaterally with no acute 
cardiopulmonary pathology.  The examiner also noted that the 
veteran attempted to do a pulmonary function test (PFT) a 
week earlier but was unable to comply.  The pertinent 
diagnosis was history of asbestos exposure, COPD.  The 
examiner concluded that it was less likely than not that the 
veteran's current COPD was related to asbestos exposure in 
service.

A September 2005 treatment note from the VAMC indicates that 
the veteran had a diagnosis of COPD.

In October 2005 the veteran underwent a CT scan of his 
thorax.  The CT scan revealed mild atelectasis in the 
posterior medial aspect of the right mid lung zone and mild 
increased vascular engorgement with minimal increased 
thickening of the pleura on the left lower lung zone.

Also in October 2005, the veteran underwent PFTs at the Togus 
VAMC.  Spiromery interpretation was that the obstructive 
defect was very severe.  The treating doctor noted that there 
was no significant response to a bronchodilator.  Since the 
previous study, the diffuse capacity had decreased.  

In a March 2006 report, the September 2005 VA examiner opined 
that, after further review of the veteran's claims file, 
including the October 2005 CT scan, the veteran's COPD was as 
least as likely as not related to his asbestos exposure while 
in the service.  The findings on the CT scan were consistent 
with asbestosis.  The examiner stated that a biopsy might 
provide a more definitive connection between the COPD and 
asbestos exposure but, given the fact that the veteran had 
never smoked or had other significant occupational exposures, 
he felt that the veteran's COPD was caused by the asbestos 
exposure.

In May 2006, the veteran was examined by a VA pulmonologist 
and critical care physician regarding his complaints of 
dyspnea on exertion.  It was noted that the veteran was a 
lifetime nonsmoker and was a boiler room technician in 
service for approximately three years, working directly with 
asbestos intermittently in those times.  It was further noted 
that physicians told the veteran he had asthma and emphysema.  
The VA pulmonologist reviewed results of the veteran's 
December 2001 and October 2005 CT scans and results of the 
September and December 2001, September 2005 and May 2006 
PFTs, as well as the chest x-rays performed in December 2001 
and Septemer 2005.  

In his June 2006 report of that examination, the VA 
pulmonologist said that the veteran did not have asbestosis 
and did not have COPD.  It was the medical specialist's 
opinion that the veteran did not have any significant 
underlying lung disease.  According to this physician, the 
veteran had some scar tissue at his left lung base due to 
having two previous surgeries performed in that area to 
correct a hiatal hernia.  The veteran also had a very minimal 
degree of pleural thickening at both lung bases, but that of 
the left was likely due to previous surgery.  In his report, 
the VA doctor said there was the "possibility" that the 
pleural thickening was due to asbestos exposure in service.  
The degree of pleural thickening was extremely minimal and 
would be of no physiologic consequence.  The veteran had no 
evidence of COPD and was a lifetime nonsmoker.  

According to the VA pulmonologist, the veteran's inability to 
perform spirometry testing was definitely due to anxiety and 
there was no known lung disease that impeded a patient from 
performing that study.  The physician speculated that much of 
the veteran's underlying dyspnea on exertion was also due to 
anxiety as the veteran had no evidence of any other type of 
physical diease that could cause dyspnea on exertion to the 
extent that the veteran described.  The examiner also stated 
that none of the veteran's PFT results were valid as they all 
indicated inconsistent effort.  He concluded that the veteran 
was unable to perform a PFT study due to underlying anxiety.  
An exercise oximetry revealed that the veteran did not have 
any exercise-induced arterial oxygen desaturation on room air 
with activity. This was a normal physiologic response to 
exercise and strongly indicated the absence of significant 
lung disease. 

A June 2006 VA outpatient record indicates the veteran was 
re-examined by the VA pulmonologist who examined him in May 
2006.  The veteran complained of the same symtoms and did not 
believe he had shortness of breath due to nerves.  It was 
noted that a chest CT performed that day revealed stable 
appearing increased lung markings and pleural thickening at 
the left lung base and a considerable decrease in the area of 
infiltrate in the right lung base as compared with the 
previous chest CT of October 2005.  Results of chest x-rays 
taken at the time were unchanged as compared with those taken 
in September 2005.  The VA pulmonologist reported that 
radiographic abnormalities at the right lung base decreased 
considerably over the past eight months.  "The evolution 
over times of this infiltrate suggests that it was 
inflammatory in nature" and only residual scar tissue in the 
area of inflammation remained.  The doctor said that 
radiographic abnormalities at both lung bases combined to 
cause the veteran to have very mild lung impairment from 
which he should be asymptomatic and the veteran's level of 
dyspnea remained far out of proportion to his observable 
abnormalities.  In the VA pulmonologist's opinion this 
indicated that there had to be a non-pulmonary component to 
the veteran's dyspnea that he believed was anxiety-related.  

In August 2006 the veteran presented to the Togus VAMC with 
substantial chest discomfort.  The diagnosis was 
costochondritis and COPD/reactive airway.

During his January 2007 hearing, the veteran stated that 
during his service he was packing valves which involved 
taking the old asbestos out and putting in the new one.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4-
00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  The VA 
Adjudication and Procedure Manual provides a non-exclusive 
list of asbestos related diseases/abnormalities.  
Specifically, with regard to respiratory disorders, it lists: 
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, and cancer of the pharynx.  M21-1MR, Part IV, Subpart 
ii, Chapter 2(C)(9) (December 13, 2005) (formerly M21-1, Part 
VI, para. 7.21(a)(1) & (2)).

The Court has held that the MANUAL M21-1 provisions do not 
create a presumption of exposure to asbestos solely from 
shipboard service.  Dyment v. West, 13 Vet. App. 141, 145 
(1999).  "Rather, [the M21-1 provisions] are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers."  Id. 

In sum, these guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; the rating 
specialists are to develop any evidence of asbestosis 
exposure before, during and after service; and that a 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  Again, these guidelines are not a legal 
presumption for service connection. See Ashford v. Brown, 10 
Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 
(1993).

Here, the objective and competent medical evidence in this 
case fails to show the presence of a chronic lung disorder 
until many years after service and there appears to be no 
basis to link any currently diagnosed lung disorder to 
service unless it is due to alleged asbestos exposure.  In 
fact, in 2006, a VA pulmonologist said the veteran did not 
have COPD or significant lung disease.  See Degmetich, 
Brammer, Rabideau, supra.  This medical specialist attributed 
the veteran's shortness of breath to anxiety.

Regarding the requirement for an in-service injury, the 
veteran's service medical records are negative for a 
respiratory disease, but the veteran's duties aboard the ship 
were as a boatswain.  He testified that his work in service 
involved packing valves that included removing and replacing 
asbestos.  For the purposes of the discussion herein, the 
Board would concede that, based on the veteran's military 
occupational specialty, it is possible he may have been 
exposed to asbestos during service.  Nevertheless, 
considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that service connection 
for COPD, including as secondary to asbestos exposure, is not 
warranted

The Board finds that the evidence in its entirety does not 
show that it is at least as likely as not that the veteran 
has a current lung disorder as the result of his military 
service, including asbestos exposure.  Even assuming, 
arguendo, that the veteran may have been exposed to asbestos 
in service, VA medical specialists, most recently the 2006 
pulmonologist, did not find significant lung disease or 
asbestosis.  See e.g., Degmetich, Brammer, and Rabideau v. 
Derwinski, 2 Vet. App. at 144 (service connection requires 
medical evidence showing that the veteran has the claimed 
disability.).  

In support of his claim, the veteran would point to the 
diagnosis rendered in March 2006 by the VA physician's 
assistant to the effect that the veteran's COPD was at least 
as likely as not related to his asbestos exposure in service.
 
It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999). Further, a medical opinion isn't adequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A bare conclusion, even when reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. at 470-71.

Here, the Board finds that the June 2006 VA pulmonologist's 
report to be most persuasive in that this physician is a 
medical specialist in pulmonary and critical care who 
reviewed the probative clinical findings, including results 
of the December 2001 and October 2005 CT scans, and results 
of chest x-rays and PFTs, examined the veteran, and concluded 
that the veteran did not have asbestosis or clinical evidence 
of significant lung disease.

The veteran may also want to point to the VA pulmonologist's 
statement in the June 2006 report to the effect that there 
was a "possibility" that there was pleural thickening due 
to asbestos exposure in service.  However, what the veteran 
requests in this case is that the Board resort to conjecture 
in order to find that he has COPD due to asbestos exposure in 
service.  However, service connection may not be predicated 
on a resort to speculation or remote possibility. 38 C.F.R. § 
3.102 (1996); see Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (on claim to reopen a service connection claim, 
statement from physician about possibility of link between 
chest trauma and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative)

In this regard, the Board notes that VA physician's 
assistant's 2006 diagnosis of COPD due to asbestos exposure 
was apparently based upon review of results of the October 
2005 CT scan.  Nor did the VA physician's assistant provide 
clinical evidence to support his belief, and his opinion, 
although doubtless sincerely rendered, is for that reason not 
accorded great weight by the Board.  See Bloom v. West, 
supra.  See also Black v. Brown, 5 Vet. App. at 180 (A 
medical opinion is inadequate when it is unsupported by 
clinical evidence.).

Furthermore, the veteran has submitted no evidence to show 
that he currently has COPD, including as due to asbestos 
exposure.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has COPD, 
including as due to asbestos exposure has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

C. Both Disorders

In addition to the medical evidence, the Board has considered 
the veteran's assertions, to include those advanced during 
the February 2007 Board hearing.  While the Board does not 
doubt the sincerity of the veteran's belief that he has 
residuals of a head injury, or COPD that is related to 
asbestos exposure in service, these claims turn on a medical 
matter of etiology.  However, the veteran does not meet the 
burden of presenting evidence as to medical cause and effect, 
or a diagnosis, merely by presenting his own statements, 
because as a layperson he is not competent to offer medical 
opinions.  The Court has made this clear in numerous cases.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed COPD or residuals of a head injury.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed COPD and residuals of a head injury.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
COPD, including as due to exposure to asbestos, and residuals 
of a head injury.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
COPD, including as due to exposure to asbestos, and residuals 
of a head injury is not warranted.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for COPD, including as due to asbestos 
exposure, is denied.


REMAND

The record demonstrates that the veteran has a current 
diagnosis of depressive disorder and that he was treated for 
nervousness and anxiety while in service.  At his January 
2007 hearing, the veteran stated that he was repeatedly 
sexually assaulted during his active duty by a superior 
officer, to which he attributed his current mental disorder.

While not specifically set forth, it appears, by his 
testimony, that the veteran's characterization of the 
psychiatric disorder for which he is seeking service 
connection, major depressive disorder, also includes post-
traumatic stress disorder (PTSD).

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2006).  

The descriptive definition of a stressor in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

While the Board notes that, in September 2005 correspondence, 
the RO advised the veteran of the VCAA and its effect on his 
claim, the record does not indicate that the veteran was 
specifically advised as to his alleged sexual assault, and 
the necessity of providing additional details of his alleged 
stressful incident(s) in service, or that he may provide 
corroborating evidence from alternate sources of information.  
Such details are necessary so that VA can properly explore 
alternative sources for information to corroborate the 
alleged stressor incident.  See Patton v. West, 12 Vet. App. 
272 (1999) (holding that the provisions in M21-1, Part III, 
5.14(c) (April 30, 1999), which address PTSD claims based on 
personal assault and provide for development of alternate 
sources for information, are substantive rules which are the 
equivalent of VA regulations and must be considered); see 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).  This must 
be done prior to Board consideration of his claim.

The next question presented is whether a stressor such as 
reported by the veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria DSM-IV.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran was treated for anxiety in service and was 
diagnosed with major depressive disorder, according to a 
September 2005 VA examination report.  A November 2006 VA 
outpatient record includes a history of PTSD, and anxiety.  

A new VA examination to resolve the etiology of the veteran's 
diagnosed psychiatric disorder seems warranted in the 
interest of due process and fairness. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
specifically state in writing if his 
claim for service connection for a 
psychiatric disorder, which he identifies 
as depressive disorder, includes a claim 
for PTSD.  The veteran's service 
representative should be provided with a 
copy of this correspondence.

2.  In the event the veteran responds in 
the affirmative, he should be asked to 
provide any additional information 
available regarding the stressful events 
claimed to have caused PTSD, and to 
identify potential alternative sources 
for supporting evidence regarding the 
stressors he alleges occurred in service.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

3.  The veteran should be advised that he 
may provide corroborating evidence of his 
alleged stressful events in service from 
alternate sources.  He should also be 
advised that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stress or 
civilian police reports, reports from 
crisis intervention centers, testimonial 
statements from confidants, and copies of 
personal diaries or journals.  The RO/AMC 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate.

4.  Following completion of the 
foregoing, the RO/AMC should review the 
evidence of record and ensure that it has 
fully complied with the provisions of 38 
C.F.R. § 3.304(f) and VA Adjudication 
Manual M21-l, Part III, 5.14 (c).

5.  Then, the RO/AMC should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders, to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  All indicated tests and studies 
should be accomplished and all clinical 
findings reported in detail.

a.  The examiner is advised that the 
veteran served in the U.S. Navy from 
February 1964 to December 1967, and 
maintains that he experienced sexual 
trauma in service.

b.  The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed stressor, 
e.g., locations, dates, and 
identities of individuals involved.  
Then, pending verification of the 
veteran's exposure thereto, the 
examiner should consider the 
veteran's alleged in-service 
stressors for the purpose of 
determining whether such stressors 
were severe enough to have caused 
the current psychiatric symptoms, 
and whether the diagnostic criteria 
to support the diagnosis of PTSD 
have been satisfied by the in- 
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  The examiner 
is requested to state if the 
diagnosis is predicated on the 
unverified stressor of a sexual 
assault as alleged by the veteran.

c.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis.  
If PTSD is diagnosed, the examiner 
is requested to render an opinion as 
to whether it is at least as likely 
as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed PTSD is a result of 
service or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).  The 
diagnosis should conform to the 
psychiatric nomenclature and 
diagnostic criteria contained in the 
DSM-IV.

d.  If the veteran is found to have 
an acquired psychiatric disorder 
other than PTSD, the examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed psychiatric disorder is 
causally related to military service 
(including the findings noted in the 
service medical records), or whether 
such a causation or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner is 
particularly requested to reconcile 
the veteran's other psychiatric 
diagnoses, e.g., major depressive 
disorder (by the September 2005 VA 
examiner); and anxiety, history of 
PTSD (in a November 2006 VA medical 
record).

e.  A complete rationale should be 
provided for any opinion offered.  
The veteran's claims file must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if veteran's medical 
records were reviewed by the 
examine.

NOTE: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

6.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for a major depressive 
disorder (claimed as anxiety/nervous 
condition).  The RO should adjudicate any 
new claim for service connection for PTSD 
submitted by the veteran.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the June 
2006 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


